Sullivan, J.,
dissents in a memorandum as follows: I disagree with the majority’s conclusion that the challenge for cause with respect to the prospective juror in question should have been granted in the absence of an expurgatory oath. When this particular juror’s statements are read in their entirety it is readily apparent that he was using a battery of excuses to avoid serving on the jury and trigger an excusal.
At the beginning of the jury selection, at a session with the court, counsel for both sides and defendant, out of the earshot of the other prospective jurors, the juror first presented himself as a two-time crime victim. After acknowledging that he had never reported either of these crimes, he abruptly abandoned that approach and announced that he “couldn’t pay attention to the case.” When the court asked, “You couldn’t be a fair juror in the case?”, the juror replied, “I don’t think so?”, noting that he came from a “law enforcement family also.” As he explained, his father-in-law was a former chief medical examiner of the City of New York and his brother-in-law was the chief medical examiner in San Antonio. When the court pointed out that these relationships had nothing to do with defendant’s guilt, the juror replied, “Well, I have my opinions already about law and order.” The court then asked, “You have your opinion that he’s guilty?” The juror responded, “I don’t know, But * * The court pointed out, “You don’t know until you hear the evidence, right?” The juror replied, “No, I didn’t hear the evidence, but I have a strong feeling about law and order.”
*187The court responded:
“I’m not sure what that means, because * * * Well, robbery is a crime. And Mr. Brown is charged with robbery.
“Everyone in this room knows that robbery is wrong * * * Mr. Brown agrees that robbery is wrong. I agree. You agree, the lawyers agree. We all agree that robbery is wrong.
“No one is going to ask you to say do you like robbery or not like robbery. Everyone knows robbery is wrong and that it’s bad. All we ask the jurors to do is to listen to the witnesses and then decide did the People prove beyond a reasonable doubt that he did that crime, or is there a doubt in you[r] mind, a reasonable one that he didn’t do the crime. Can you do that?”
The juror answered, “I don’t know, I can’t say.” The court asked, “Do you think because you feel strong about law and order that you would vote an innocent man guilty?” The juror answered, “No, I feel strong about law and order. That’s a fact.” Concerned that this oft-repeated refrain was not carrying the day, the juror then added, “I should mention also that I didn’t want to stay overnight in a hotel which would be difficult in my circumstances,” explaining, “[M]y wife is a physician and she’s on call at night. We have a babysitter during the day, but at night, they are seven and ten.”
When jury selection continued the next day, in the presence of all the prospective jurors, the juror again mentioned that one relative was a retired New York City chief medical examiner and another a chief medical examiner in Texas. When asked if he would talk about the case to the former chief medical examiner, whom he saw “frequently,” the juror replied, “Of course not. That was your instructions.” None of the prospective jurors, including the juror in question, expressed any concern or dissatisfaction when defense counsel asked if they understood that they would have to find defendant not guilty if they concluded that the victim’s testimony about the crime was mistaken. Nor did any of the panelists indicate that they could not do so when asked if they could promise to “keep an open mind throughout” the trial.
Given the potpourri of excuses offered by the juror in question, the experienced and capable trial judge, uniquely situated to observe the juror’s demeanor and attitude, was entitled to consider whether the juror was expressing a genuine bias or merely attempting to escape jury service. In that regard, a trial judge’s determination that a juror is capable of being fair and impartial should be accorded due deference on appeal. (See, People v Williams, 63 NY2d 882, 885.)
The standard governing challenges for cause is set forth in CPL 270.20 (1) (b), which, insofar as is here relevant, requires *188a showing that a prospective juror “has a state of mind that is likely to preclude him from rendering an impartial verdict based upon the evidence adduced at the trial.” Where “potential jurors themselves openly state that they doubt their own ability to be impartial in the case at hand, there is far more than a likelihood, of bias, and an unequivocal assurance of impartiality must be elicited.” (People v Johnson, 94 NY2d 600, 614.) The court’s obligation to extract a prospective juror’s unequivocal assurance of impartiality, however, is triggered only by a “serious doubt,” not by just any doubt, as to whether the juror is biased. (See, People v Arnold, 96 NY2d 358, 363.) The assurance of impartiality need only be given “in some form,” not in any specified language. (People v Johnson, supra at 614.) In determining whether a prospective juror can serve impartially, the trial court must consider the “full record” before it, not mere “characterizations or snippets of the voir dire.” {Id. at 615.)
In my view, the prospective juror’s views on law and order, expressed in the abstract and asserted in an unmistakable effort to avoid jury service, did not raise a “serious doubt” regarding his ability to render an impartial verdict and did not trigger the obligation to elicit an unequivocal assurance of impartiality. (See, People v Arnold, supra at 362, 363.) The court’s subsequent inquiry revealed that the proffered views would not induce him to be unfair. When asked whether he had an opinion as to defendant’s guilt, the juror readily acknowledged that he “[didn’t] know” if that were so. When the court pointed out that he could not know if defendant were guilty until he heard the evidence, the juror acknowledged that he had not, in fact, heard the evidence. And, although the juror expressed some doubt as to whether he could hold the People to their burden of proof, when the court, testing the sincerity of the excuse offered, put the question to him in the bluntest of terms, “Do you think because you feel strong about law and order that you would vote an innocent man guilty?”, he unequivocally answered, “No.”
The record, viewed as a whole, supports the trial court’s determination that the juror, despite his strongly expressed reservations, uttered in scattergun fashion in a transparent effort to avoid jury service, could follow the court’s instructions and judge the case on the evidence. In such circumstances, a special expurgatory assurance that bias would not interfere with the juror’s service as a fair juror was not required.
The judgment should be affirmed.